Case 20-10142   Doc 2   Filed 04/29/20   Entered 04/29/20 20:11:08   Desc Main
                           Document      Page 1 of 9




                                                                          


                                                                          



                                                                          
    Case 20-10142   Doc 2   Filed 04/29/20   Entered 04/29/20 20:11:08   Desc Main
                               Document      Page 2 of 9
























                                      




                                      
    Case 20-10142   Doc 2   Filed 04/29/20   Entered 04/29/20 20:11:08   Desc Main
                               Document      Page 3 of 9




                                      










    Case 20-10142   Doc 2   Filed 04/29/20   Entered 04/29/20 20:11:08   Desc Main
                               Document      Page 4 of 9




                                                                          





    Case 20-10142   Doc 2   Filed 04/29/20   Entered 04/29/20 20:11:08   Desc Main
                               Document      Page 5 of 9




                       





        Case 20-10142   Doc 2   Filed 04/29/20   Entered 04/29/20 20:11:08   Desc Main
                                   Document      Page 6 of 9














    




    
        Case 20-10142   Doc 2   Filed 04/29/20   Entered 04/29/20 20:11:08   Desc Main
                                   Document      Page 7 of 9




    









                                           





    Case 20-10142   Doc 2   Filed 04/29/20   Entered 04/29/20 20:11:08   Desc Main
                               Document      Page 8 of 9













Case 20-10142   Doc 2   Filed 04/29/20   Entered 04/29/20 20:11:08   Desc Main
                           Document      Page 9 of 9
